Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12 in the reply filed on 06/29/2021 is acknowledged.  The traversal is on the ground(s) that it would not be unduly burdensome for the Office to search the invention without an election of invention, that an election/restriction requirement is unduly burdensome on Applicant because it may force applicant to file multiple applications which would be expensive and burdensome on Applicant, and also that claim 1 makes a contribution over the prior art in view of Fujisawa.  This is not found persuasive because groups I-IV do not relate to a single general inventive concept as outlined in the restriction requirement dated 04/30/2021, requiring Applicant to file multiple applications for multiple inventions is not unduly burdensome, and claim 1 does not make a contribution over the prior art in view of Fujisawa as disclosed in the restriction requirement dated 04/30/2021 and as outlined in the rejection below.
The requirement is still deemed proper and is therefore made FINAL.
Claim 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable 04/30/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 appears to contain a typographical error by twice claiming the limitation “a CaO content greater than or equal to 0.5%”. Please amend claim 8 to remove one of the duplicate limitations. 
Claim 8 claims a “BaO+SrO content of less than or equal to 1.5%”, yet also claims the limitation of “the composition of which is free of SrO, with the exception of inevitable traces”. This creates confusion, as it appears to list two different value ranges for SrO. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same 
In light of the above interpretation, claim 8 appears to contain another potential typographical error by duplicative claiming “a BaO content of less than or equal to 1.5%”. Please amend claim 8 to remove one of the duplicate limitations.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
Claim(s) 1-2, 4-7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fujisawa (EP2284131, hereinafter referred to as Fujisawa).
Regarding claim 1, Fujisawa discloses a glass-ceramic that is white, opalescent or opaque (see Fujisawa at [0029], disclosing white opaque crystallized glass), of the lithium aluminosilicate (LAS) type (see Fujisawa at Page 8, No. 15, disclosing a glass composition which is a lithium aluminosilicate (LAS) type), containing a solid solution of Beta-spodumene as the main crystalline phase (see Fujisawa at Page 8, No. 15, diclosing a glass composition with a solid solution of Beta-spodumene as the main crystal phase according to Schedule (2), see [0057], which states the molten glass was crystallized according to two schedules, (1) and (2), where "β-Q" indicates β-quartz solid solution and "β-S" indicates β-spodumene solid solution.), the composition of which, exempt of arsenic oxide and antimony oxide, with the exception of inevitable traces, comprises, expressed as percentages by weight of oxides (see Fujisawa at Page 8, No. 15, disclosing a glass composition which does not contain arsenic oxide and antimony oxide): 60% to 70% of SiO2 (see Fujisawa at Page 8, No. 15, disclosing a glass composition which contains 67.9 mass % SiO2), 18% to 23% of Al2O3 (see Fujisawa at Page 8, No. 15, 2O3), 3.0% to 4.3% of Li2O (see Fujisawa at Page 8, No. 15, disclosing a glass composition which contains 3.5 mass % Li2O), 0 to 2% of MgO (see Fujisawa at Page 8, No. 15, disclosing a glass composition which contains 0.3 mass % MgO), 1 to 4% of ZnO (see Fujisawa at Page 8, No. 15, disclosing a glass composition which contains 1.0 mass % ZnO), 0 to 4% of BaO (see Fujisawa at Page 8, No. 15, disclosing a glass composition which contains 0 mass % BaO), 0 to 4% of SrO (see Fujisawa at Page 8, No. 15, disclosing a glass composition which contains 0 mass % SrO), 0 to 2% of CaO (see Fujisawa at Page 8, No. 15, disclosing a glass composition which contains 0 mass % CaO), 1.3% to 1.75% of TiO2 (see Fujisawa at Page 8, No. 15, disclosing a glass composition which contains 1.5 mass % TiO2), 1% to 2% of ZrO2 (see Fujisawa at Page 8, No. 15, disclosing a glass composition which contains 1.8 mass % ZrO2), 0.05% to 0.6% of SnO2 (see Fujisawa at Page 8, No. 15, disclosing a glass composition which contains 0.2 mass % SnO2), 0 to 2% of Na2O (see Fujisawa at Page 8, No. 15, disclosing a glass composition which contains 0.1 mass % Na2O), 0 to 2% of K2O (see Fujisawa at Page 8, No. 15, disclosing a glass composition which contains 0.6 mass % K2O), 0 to 2% of P2O5 (see Fujisawa at Page 8, No. 15, disclosing a glass composition which contains 1.0 mass % P2O5), 0 to 2% of B2O3 (see Fujisawa at Page 8, No. 15, disclosing a glass composition which contains 0 mass % B2O3), with Na2O + K2O + BaO + SrO + 2O + K2O + BaO + SrO + CaO = 0.1+0.6+0+0+0= 0.7, which is within the claimed range), and Na2O + K2O <2%, (see Fujisawa at Page 8, No. 15, disclosing a glass composition where Na2O + K2O = 0.1+0.6 = 0.7 which is within the claimed range), and a maximum of 500 ppm of Fe2O3 (see Fujisawa at Page 8, No. 15, disclosing a glass composition with 0 mass % Fe2O3). 
While Fujisawa does not explicitly disclose the glass-ceramic comprises an optical transmission (Y) greater than or equal to 0.1% for a 4 mm thick panel, this is a property inherent to the composition of the glass, and the glass of Fujisawa is sufficiently similar to the claimed glass. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claim 2, Fujisawa discloses ZrO2 at a content greater than or equal to 1.5% and less than or equal to 1.9% (see Fujisawa at Page 8, No. 15, disclosing a glass composition which contains 1.8 mass % ZrO2).
Regarding claim 4, Fujisawa discloses Na2O: 0-1%, K2O:0-1%, with Na2O + K2O + BaO + SrO + CaO <= 5% and Na2O + K2O <= 1.5% (see Fujisawa at Page 8, No. 15, disclosing a glass composition which contains 0.1 mass % Na2O, 0.6% K2O, 0% BaO, 0% SrO, 0% CaO, which is within the claimed ranges for Na2O and K2O, and which provides a value of Na2O + K2O + BaO + SrO + CaO = 0.1 + 0.6 2O + K2O value of 0.1 + 0.6 - 0.7, which is within the claimed range).
Regarding claim 5, Fujisawa discloses Na2O: 0-1%, K2O: 0-1%, with Na2O + K2O + BaO + SrO + CaO <= 5% and Na2O + K2O <= 1% (see Fujisawa at Page 8, No. 15, disclosing a glass composition which contains 0.1 mass % Na2O, 0.6% K2O, 0% BaO, 0% SrO, 0% CaO, which is within the claimed ranges for Na2O and K2O, and which provides a value of Na2O + K2O + BaO + SrO + CaO = 0.1 + 0.6 + 0 + 0 + 0 = 0.7 which is within the claimed range, and an Na2O + K2O value of 0.1 + 0.6 - 0.7, which is within the claimed range).
Regarding claim 6, Fujisawa discloses an Al2O3 content greater than 20% (see Fujisawa at Page 8, No. 15, disclosing a glass composition which contains 22.1 mass % Al2O3).
Regarding claim 7, Fujisawa discloses an MgO content less than or equal to 1.2% (see Fujisawa at Page 8, No. 15, disclosing a glass composition which contains 0.3 mass % MgO).
Regarding claim 9, Fujisawa discloses the composition of which is exempt, with the exception of inevitable traces, of P2O5 or B2O3 (see Fujisawa at Page 8, No. 15, disclosing a glass composition which contains 0 mass % B2O3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa (EP2284131, hereinafter referred to as Fujisawa).
Regarding claim 1, Fujisawa discloses a glass-ceramic that is white, opalescent or opaque (see Fujisawa at [0029], disclosing white opaque crystallized glass), of the lithium aluminosilicate (LAS) type (see Fujisawa at Page 8, No. 15, disclosing a glass composition which is a lithium aluminosilicate (LAS) type), containing a solid solution of Beta-spodumene as the main crystalline phase (see Fujisawa at Page 8, No. 15, disclosing a glass composition with a solid solution of Beta-spodumene as the main crystal phase according to Schedule (2), see [0057], which states the molten glass was crystallized according to two schedules, (1) and (2), where "β-Q" indicates β-quartz solid solution and "β-S" indicates β-spodumene solid solution.), the composition of which, exempt of arsenic oxide and antimony oxide, with the exception of inevitable traces, comprises, expressed as percentages by weight of oxides (see Fujisawa at Page 7, Table 2, No. 10, disclosing a glass composition which does not contain arsenic oxide and antimony oxide): 60% to 70% of SiO2 (see Fujisawa at Page 7, Table 2, No. 10, disclosing an example of a glass-ceramic comprising 67.0 mass % SiO2), 18% to 23% of Al2O3 (see Fujisawa at Page 7, Table 2, No. 10, disclosing an example of a glass-ceramic comprising 21.2 mass % Al2O3), 3.0% to 4.3% of Li2O (see Fujisawa at Page 7, Table 2, No. 10, disclosing an example of a glass-ceramic comprising 4.0 mass % Li2O), 0 to 2 (see Fujisawa at Page 7, Table 2, No. 10, disclosing an example of a glass-ceramic comprising 1.8 mass % TiO2, which is close to touching the claimed range), 1% to 2% of ZrO2 (see Fujisawa at Page 7, Table 2, No. 10, disclosing an example of a glass-ceramic comprising 1.9 mass % ZrO2), 0.05% to 0.6% of SnO2 (see Fujisawa at Page 7, Table 2, No. 10, disclosing an example of a glass-ceramic comprising 0.6 mass % SnO2), 0 to 2% of Na2O (see Fujisawa at Page 7, Table 2, No. 10, disclosing an example of a glass-ceramic comprising 0.6 mass % Na2O), 0 to 2% of K2O (see Fujisawa at Page 7, Table 2, No. 10, disclosing an example of a glass-ceramic comprising 0.2 mass % K2O), 0 to 2% of P2O5 (see Fujisawa at Page 7, Table 2, No. 10, disclosing an example of a glass-ceramic comprising 0.5 mass % P2O5), 0 to 2% of B2O3 (see Fujisawa at Page 7, Table 2, No. 10, disclosing an 2O3), with Na2O + K2O + BaO + SrO + CaO < 6% (see Fujisawa at Page 7, Table 2, No. 10, disclosing an example of a glass-ceramic comprising 0.6 mass % Na2O, 0.2 mass % K2O, 1.0 mass % BaO, 0 mass % SrO, and 0 mass % CaO for a total value of 0.6+0.2+1.0+0+0 = 1.8, which is less than 6%), and Na2O + K2O <2% (see Fujisawa at Page 7, Table 2, No. 10, disclosing an example of a glass-ceramic comprising 0.6 mass % Na2O and 0.2 mass % K2O, which provide 0.6+0.2 = 0.8%, which is less than 2%), and a maximum of 500 ppm of Fe2O3 (see Fujisawa at Page 7, Table 2, No. 10, disclosing an example of a glass-ceramic comprising 0 mass % Fe2O3). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP 2144.05(I), second paragraph).
While Fujisawa does not explicitly disclose the glass-ceramic comprises an optical transmission (Y) greater than or equal to 0.1% for a 4 mm thick panel, this is a property inherent to the composition of the glass, and the glass of Fujisawa is sufficiently similar to the claimed glass. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Further regarding claim 1, Fujisawa discloses a glass-ceramic that is white, opalescent or opaque (see Fujisawa at [0029], disclosing white opaque crystallized 2 (see Fujisawa at Page 7, Table 2, No. 9, disclosing a glass-ceramic composition which contains 68.5 mass % SiO2), 18% to 23% of Al2O3 (see Fujisawa at Page 7, Table 2, No. 9, disclosing a glass-ceramic composition which contains 20.0 mass % Al2O3), 3.0% to 4.3% of Li2O (see Fujisawa at Page 7, Table 2, No. 9, disclosing a glass-ceramic composition which contains 4.0 mass % Li2O), 0 to 2% of MgO (see Fujisawa at Page 7, Table 2, No. 9, disclosing a glass-ceramic composition which contains 0.7 mass % MgO), 1 to 4% of ZnO (see Fujisawa at Page 7, Table 2, No. 9, disclosing a glass-ceramic composition which contains 0.7 mass % ZnO, which when accounting for the claimed significant 2 (see Fujisawa at Page 7, Table 2, No. 9, disclosing a glass-ceramic composition which contains 1.9 mass % TiO2, which is close to touching the claimed range), 1% to 2% of ZrO2 (see Fujisawa at Page 7, Table 2, No. 9, disclosing a glass-ceramic composition which contains 1.9 mass % ZrO2), 0.05% to 0.6% of SnO2 (see Fujisawa at Page 7, Table 2, No. 9, disclosing a glass-ceramic composition which contains 0.5 mass % SnO2), 0 to 2% of Na2O (see Fujisawa at Page 7, Table 2, No. 9, disclosing a glass-ceramic composition which contains 0.8 mass % Na2O), 0 to 2% of K2O (see Fujisawa at Page 7, Table 2, No. 9, disclosing a glass-ceramic composition which contains 0 mass % K2O), 0 to 2% of P2O5 (see Fujisawa at Page 7, Table 2, No. 9, disclosing a glass-ceramic composition which contains 1.0 mass % P2O5), 0 to 2% of B2O3 (see Fujisawa at Page 7, Table 2, No. 9, disclosing a glass-ceramic composition which contains 0 mass % B2O3), with Na2O + K2O + BaO + SrO + CaO < 6% (see Fujisawa at Page 7, Table 2, No. 9, disclosing a glass-ceramic composition which contains 0.8 mass % Na2O, 0 mass % K2O, 0 mass % BaO, 0 mass % SrO, and 0 mass % CaO, 2O + K2O <2% (see Fujisawa at Page 7, Table 2, No. 9, disclosing a glass-ceramic composition which contains 0.8 mass % Na2O and 0 mass % K2O, providing 0.8+0=0.8, which is less than 2%), and a maximum of 500 ppm of Fe2O3 (see Fujisawa at Page 7, Table 2, No. 9, disclosing a glass-ceramic composition which contains 0 mass % Fe2O3). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP 2144.05(I), second paragraph).
While Fujisawa does not explicitly disclose the glass-ceramic comprises an optical transmission (Y) greater than or equal to 0.1% for a 4 mm thick panel, this is a property inherent to the composition of the glass, and the glass of Fujisawa is sufficiently similar to the claimed glass. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 3, Fujisawa discloses 0.1 to 4% of BaO (see Fujisawa at Page 7, Table 2, No. 10, disclosing an example of a glass-ceramic comprising 1.0 mass % BaO).
Regarding claim 10, Fujisawa discloses an Al2O3 content less than 20% (see Fujisawa at Page 7, Table 2, No. 9, disclosing a glass-ceramic composition which contains 20.0 mass % Al2O3, which is close to touching the claimed range). A 
Regarding claim 12, Fujisawa discloses a glass-ceramic composition of which contains: 0 to 1.5% of BaO (see Fujisawa at Page 7, No. 9, disclosing a glass composition which contains 0% BaO) 0 to 1.5% of SrO (see Fujisawa at Page 7, No. 9, disclosing a glass composition which contains 0% SrO), 0 to 1% of Na2O (see Fujisawa at Page 7, No. 9, disclosing a glass composition which contains 0.8% Na2O), 0 to 1% of K2O (see Fujisawa at Page 7, No. 9, disclosing a glass composition which contains 0% K2O), < 1% of P2O5 (see Fujisawa at Page 7, No. 9, disclosing a glass composition which contains 1.0% P2O5, which is close to touching the claimed range) <1% of B2O3 (see Fujisawa at Page 7, No. 9, disclosing a glass composition which contains 0% B2O3) with Na2O + K2O + BaO + SrO + CaO <= 5% (see Fujisawa at Page 7, No. 9, disclosing a glass composition which contains 0.8% Na2O, 0% K2O, 0% BaO, 0% SrO, and 0% CaO, for a value of Na2O + K2O + BaO + SrO + CaO = 0.8 + 0 + 0 + 0 + 0 = 0.8, which is within the claimed range), and Na2O + K2O <= 1% (see Fujisawa at Page 7, No. 9, disclosing a glass composition which contains 0.8% Na2O and 0% K2O for a Na2O + K2O = 0.8 + 0 = 0.8, which is within the claimed range). A prima facie case of 
Allowable Subject Matter
Claims 8 and 11 contain subject matter which would be allowable over the closest prior art. The closest prior art is assumed to be Fujisawa (EP2284131, hereinafter referred to as Fujisawa). Fujisawa does not disclose an example of a glass-ceramic which discloses or makes obvious the limitations of claim 1 while also containing greater than 0.5% CaO. Fujisawa does not disclose an example of a glass-ceramic which discloses or makes obvious the limitations of claims 1 and 10 while also containing greater than 1.2 mass % MgO. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616.  The examiner can normally be reached on M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        




/CAMERON K MILLER/Examiner, Art Unit 1731